Case 0:20-cv-60769-RAR Document 1 Entered on FLSD Docket 04/14/2020 Page 1 of 12



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. __________________


  JONATHAN E. PERLMAN,
  Court-Appointed Receiver in Federal Trade
  Commission and State of Florida v. 321 Loans,
  Jeremy Marcus, et al., Case No. 17-60907-CIV-
  MORENO,

          Plaintiff,

  v.

  HUNTCO CONSULTING LLC,
  and KYLE HUNT,

        Defendants.
  ____________________________________/

              COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

          Jonathan E. Perlman, the court-appointed Receiver (“Receiver”) of the Receivership

  Entities,1 sues Huntco Consulting LLC (“Huntco”) and Kyle Hunt (“K. Hunt”) (collectively, the

  “Defendants”) and alleges:




  1
   Receivership Entities are Financial Freedom National, Inc. f/k/a Institute for Financial Freedom, Inc. and
  Marine Career Institute Sea Frontiers, Inc. d/b/a 321 Loans, Instahelp America, Inc., Helping America
  Group, United Financial Support, Breeze Financial Solutions, 321Financial Education, Credit Health Plan,
  Credit Specialists of America, American Advocacy Alliance, and Associated Administrative Services,
  321Loans, Inc., f/k/a 321 Loans, Inc. d/b/a 321Financial, Inc., Instahelp America, Inc. f/k/a Helping
  America Team, Inc. d/b/a Helping America Group, Breeze Financial Solutions, Inc. d/b/a Credit Health
  Plan and Credit Maximizing Program, US Legal Club, LLC, Active Debt Solutions, LLC f/k/a Active Debt
  Solutions, Inc. d/b/a Guardian Legal Center, Guardian LG, LLC d/b/a Guardian Legal Group, American
  Credit Security, LLC f/k/a America Credit Shield, LLC, Paralegal Support Group LLC f/k/a Paralegal
  Support LLC, Associated Administrative Services, LLC d/b/a Jobfax, Cockburn & Associate LLC, JLMJP
  Pompano, LLC, Halfpay International, LLC, Halfpay NV, LLC, HP Properties Group, Inc., HP Media, Inc.,
  Omni Management Partners, LLC, Nantucket Cove of Illinois, LLC, Discount Marketing USA, S.A.,
  Viking Management Services, LLC, White Light Media LLC, Blue42, LLC, National Arms, LLC, and 110
  Glouchester St., LLC, and their divisions, subsidiaries, affiliates, predecessors, successors, and assigns.

                                                      1
Case 0:20-cv-60769-RAR Document 1 Entered on FLSD Docket 04/14/2020 Page 2 of 12



                              PARTIES, JURISDICTION AND VENUE

         1.      The Receiver was appointed Permanent Receiver of the Receivership Entities by

  the United States District Court for the Southern District of Florida in an Order dated May 17,

  2017 (the “Receivership Order”) in the action styled Federal Trade Commission, et al. v. Jeremy

  Lee Marcus, et al., Case No. 17-60907-CIV-MORENO (the “Enforcement Case”).

         2.      The Receivership Order authorizes and directs the Receiver to “institute…such

  actions or proceedings in state, federal, or foreign courts that the Receiver deems necessary and

  advisable to preserve or recover the assets of the Receivership [Entities] or that the Receiver deems

  necessary and advisable to carry out the Receiver’s mandate under [the] Order.”

         3.      HuntoCo is a limited liability company with its principal place of business 1705

  NE 8th Street, Fort Lauderdale, Florida 33304.

         4.      Kyle Hunt is an individual who resides in Fort Lauderdale, Florida.

         5.      This Court has jurisdiction over each of the Defendants under 28 U.S.C. §§754 and

  1692 and has subject matter jurisdiction over this matter under 28 U.S.C. §§754, 1367 and 1692.

  Venue is proper in this Court.

                               FACTS COMMON TO ALL COUNTS

         6.      On May 8, 2017, the Federal Trade Commission (“FTC”) and the Office of the

  Attorney General, State of Florida, Department of Legal Affairs (“State of Florida”) filed the

  Enforcement Case, alleging that Jeremy Lee Marcus (“Marcus”) and others engaged in a scheme

  to bilk consumers of millions of dollars through phony loans and debt-relief services in violation

  of state and federal law.

         7.      On May 9, 2017, the judge in the Enforcement Case entered a temporary restraining

  appointing the Receiver as Temporary Receiver over eleven originally-named Receivership



                                                   2
Case 0:20-cv-60769-RAR Document 1 Entered on FLSD Docket 04/14/2020 Page 3 of 12



  Entities (the “Receivership Defendants”). After an evidentiary hearing, the judge in the

  Enforcement Case found that the FTC and State of Florida had established a substantial likelihood

  of success on the merits and, on May 17, 2017, entered a preliminary injunction appointed the

  Receiver as Permanent Receiver over the Receivership Defendants and “their affiliates,

  subsidiaries, divisions, or sales or customer service operations, wherever located, with the full

  power of an equity receiver.”

         8.      Upon being appointed, the Receiver, through his professionals, conducted an

  investigation of the Receivership Defendants’ businesses and affairs. He secured the Receivership

  Defendants’ physical offices and information systems (e-mail, file storage, telephone, and

  accounting), interviewed and deposed Marcus, interviewed dozens of the Receivership

  Defendants’ employees, vendors, and outside professionals, and conducted a forensic accounting

  of the Receivership Defendants’ businesses and assets.

         9.      The Receiver’s investigation confirmed that material allegations of the FTC and

  State of Florida against Marcus and his cohorts were correct.

         10.     The Judge presiding over the Enforcement Case entered orders on July 31, 2017,

  March 16, 2018, and August 24, 2018, expanding the Receivership Order to include all of the

  Receivership Entities.

         11.     In April 2018, Marcus stipulated to entry of a permanent injunction barring him

  from engaging in telemarketing or providing debt relief/credit repair or financial services or

  products, and Marcus stipulated to entry of a monetary judgment against him in the amount of

  $85,326,648.45. In addition, a final default judgment totaling $85,663,556.61 was entered in the

  Enforcement Case against certain of the Receivership Entities, including those that made transfers

  to the Defendants.



                                                  3
Case 0:20-cv-60769-RAR Document 1 Entered on FLSD Docket 04/14/2020 Page 4 of 12



                                       The Underlying Scheme

          12.    Between 2013 and May 2017, Marcus used the Receivership Entities to orchestrate

  a phony debt relief scheme that extracted more than $85 million from thousands of consumers

  using 142 internet domain names and 440 direct-dial phone numbers.

          13.    Marcus employed telemarketers to misrepresent to consumers that the touted debt

  relief service would provide low-interest loans to pay off consumers’ debt, sometimes falsely

  claiming that such low rates were available because the Receivership Entities were non-profit

  companies. Many consumers stated that the claimed non-profit status bolstered the scheme’s

  credibility and made it seem legitimate; in reality, all of the entities involved in the scheme acted

  for-profit.

          14.    Consumers were also falsely told that their unsecured debts would be settled, or

  payment terms modified to reduce balances, interest rates, or fees. Consumers made an immediate

  payment, in violation of the federal Telemarketing and Consumer Fraud and Abuse Prevention

  Act and Telemarketing Sales Rule, plus additional monthly payments in amounts ranging from

  $200 to $1,000 or more, primarily through automated ACH debits from consumers’ checking

  accounts. Consumers believed this money was and would be used to resolve their debts.

          15.    In reality, consumers did not receive any loans to pay off unsecured debts; nor were

  consumer debts typically negotiated, settled, or resolved, despite the monthly payments being

  taken from consumers’ checking accounts.

          16.    Many consumers had worked for years with prior debt-relief providers and saved

  thousands of dollars in escrow accounts to negotiate with their unsecured creditors before falling

  victim to Marcus’ scheme. Many of these consumers were falsely told that they were taking over

  servicing of the consumer’s pre-existing debt relief accounts. Marcus misappropriated those



                                                   4
Case 0:20-cv-60769-RAR Document 1 Entered on FLSD Docket 04/14/2020 Page 5 of 12



  funds for personal use, including buying a $5 million waterfront home with a 100-foot dock located

  on Las Olas Boulevard in Ft. Lauderdale.

         17.     Consumers paid millions of dollars and received little, if anything, in return.

  Consumers did not receive debt consolidation loans. Consumers generally did not get their debts

  paid, settled, or resolved, and they did not see their credit improved. Instead, consumers were left

  in worse financial positions, some of whom were already in financial distress, elderly or disabled.

  Some consumers were ultimately sued by their creditors, and even forced into bankruptcy. The

  losses suffered by consumers exceed $85 million.

         18.     Marcus often used funds misappropriated from one Receivership Entity to pay

  operating expenses of another Receivership Entity, including through the Huntco Transfers (as

  defined later), to maintain the façade of the debt relief business.

                Marcus’ Transfer of Receivership Assets for the Benefit of Huntco

         19.     When questioned under oath about the foregoing facts, Marcus refuted none of

  them and instead invoked his Fifth Amendment privilege against self-incrimination. Before

  “taking the Fifth,” however, Marcus admitted in interviews with the Receiver that he used

  consumers’ funds to acquire property for his own personal benefit and support his lavish lifestyle.

         20.     The Receiver also learned from his investigation that Marcus utilized hundreds of

  thousands of dollars in Receivership monies belonging to Receivership Entities’ (consumer funds)

  as “payouts” to Huntco, and to K. Hunt as subsequent transferee of the Huntco Transfers.

         21.     Prior to the commencement of the Enforcement Action, Marcus, utilizing

  misappropriated Receivership Entities’ monies (consumer funds) and certain of the Receivership

  Entities, namely, (1) Omni Management Partners LLC, (2) Halfpay International, LLC, (3) HP

  Media, Inc., and (4) 321Loans, Inc. (a not-for-profit corporation), made transfers to Huntco for



                                                    5
Case 0:20-cv-60769-RAR Document 1 Entered on FLSD Docket 04/14/2020 Page 6 of 12



  unspecified “payouts” for which the respective transferor received no benefit (collectively, the

  “Huntco Transfers”). All of these represent improper diversions of consumer funds that provided

  no benefit or value to the Receivership Entities making the transfers.

         22.     All of the approximately the $335,461.84 were paid to Huntco, and then to K. Hunt

  as a subsequent transferee, by Receivership Entities. Accordingly, these Receivership Entities

  received no benefit whatsoever from their payments to Huntco. For years, the Defendants received

  hundreds of thousands of dollars of consumer funds as direct or subsequent transferees from the

  corporate Receivership Entities, some of which purported to be not-for-profit.

                                           Count I
                        Avoidance and Recovery of Fraudulent Transfers
                        Pursuant to Chapter 726 of The Florida Statutes
                                       (As to Huntco)

         23.     The Receiver re-alleges paragraphs 1 through 22 as if fully set forth herein.

         24.     This is an action under the Florida Uniform Fraudulent Transfer Act, Chapter 726

  of the Florida Statutes (“FUFTA”) to avoid and recover the Huntco Transfers made from the

  Receivership Entities to Huntco.

         25.     Throughout this time period, certain o the Receivership Entities, namely: (1) Omni

  Management Partners LLC, (2) Halfpay International, LLC, (3) HP Media, Inc., and (4) 321Loans,

  Inc. (a not-for-profit corporation), made Huntco Transfers for unspecified “payouts” for which the

  respective transferor received no benefit.

         26.     Additionally Marcus wrongfully misappropriated funds from the Receivership

  Entities, which was subsequently transferred to Huntco. The total amount of the Huntco Transfers

  is $335,461.84, and was in furtherance of the scheme and Marcus’ diversion of assets from the

  Receivership Entities, as reflected in more detail on the schedule attached hereto as Exhibit “A”

  and summarized as follows:


                                                   6
Case 0:20-cv-60769-RAR Document 1 Entered on FLSD Docket 04/14/2020 Page 7 of 12




                Transferor                      Account Number                  Amount of Transfer
    Omni Management Partners LLC                      CNB 9932              $         48,716.85
    Omni Management Partners LLC                      CNB 9932              $         14,295.35
    Omni Management Partners LLC                      CNB 9932              $         13,941.45
    Omni Management Partners LLC                      CNB 9932              $         13,952.19
    Halfpay International, LLC                        CNB-9987              $        105,000.00
    Omni Management Partners LLC                      CNB 9932              $         13,463.82
    Omni Management Partners LLC                      CNB 9932              $         26,954.97
    HP Media, Inc.                                    BOA 0832              $         27,381.43
    321 Loans, Inc.                                    Pop 1881             $         12,552.36
    321 Loans, Inc.                                    Pop 1881             $         12,552.36
    321 Loans, Inc.                                    Pop 1881             $         12,049.58
    HP Media, Inc.                                    Chase-0803            $         12,020.82
    HP Media, Inc.                                    Chase-0803            $         11,352.53
    HP Media, Inc.                                    Chase-0803            $         11,228.13
                                                        Total              $        335,461.84


         27.     Throughout the same time-period, as part of the Marcus fraudulent scheme, certain

  Receivership Entities received funds originating with consumers who paid over such funds in

  exchange for promised services. By accepting those funds, those Receivership Entities became

  obligated to provide such services to the consumers or to return the funds to the consumers.

         28.     As part of the Marcus fraudulent scheme, Marcus engineered many transfers of

  cash among and between the Receivership Entities (the “Inter-Entity Transfers”), all without

  consideration, as part of Marcus’ operations of the Receivership Entities. Each of the Inter-Entity

  Transfers created a debt from the Receivership Entity receiving the funds to the Receivership

  Entity providing the funds.

         29.     All of the Inter-Entity Transfers were made without consideration and with the

  fraudulent intent to use the paying-Receivership Entity’s funds as part of a fraudulent scheme and

  not for the benefit of the paying-Receivership Entity or to repay obligations to other Receivership

  Entities or consumers.


                                                  7
Case 0:20-cv-60769-RAR Document 1 Entered on FLSD Docket 04/14/2020 Page 8 of 12



         30.     The Inter-Entity Transfers also made it impossible for Receivership Entities to

  perform the services they were obligated to provide to consumers, creating liabilities for those

  Receivership Entities.

         31.     Specifically, the Inter-Entity Transfers occurred among and between the various

  Receivership Entities and resulted in certain Receivership Entities (“Creditor Entities”) being

  creditors of other Receivership Entities (“Debtor Entities”), including the Debtor Entities that

  made the Huntco Transfers.

         32.     For example, Receivership Entity, Associated Administrative Services, LLC is a

  creditor of Receivership entity 321 Loans, Inc. by virtue of a net indebtedness owed by 321 Loans,

  Inc. to Associated Administrative Services, LLC in the amount of $2,699,977.

         33.     The Inter-Entity Transfers engineered by Marcus were made between the

  Receivership Entities as part of the multi-faceted fraudulent business scheme engineered by

  Marcus.

         34.     When any Receivership Entity transferred funds to another Receivership Entity, the

  Creditor Entity was entitled to an accounting and return of the funds, with interest. However the

  funds were not returned, but were instead diverted and misused by Marcus through the

  Receivership Entities that received the Inter-Entity Transfers in connection with Marcus’s

  fraudulent scheme.

         35.     The Creditor Entities have claims against the Debtor Entities for repayment of the

  funds comprising the Inter-Entity Transfers. Thus, the Receiver, standing in the shoes of the

  Creditor Entities, is a “creditor” as defined by FUFTA of the Debtor Entities that made the Huntco

  Transfers. Conversely, the Debtor Entities that made the Huntco Transfers were “debtors” with

  respect to the Creditor Entities as defined by FUFTA.



                                                  8
Case 0:20-cv-60769-RAR Document 1 Entered on FLSD Docket 04/14/2020 Page 9 of 12



          36.     Additionally, Marcus misappropriated and misdirected funds from the

  Receivership Entities, including by making Huntco Transfers. The Receivership Entities were

  required to use funds received from consumers to provide debt-relief services as promised to

  consumers.

          37.     Each time Marcus engineered a Huntco Transfer or other transfer of Receivership

  Entity assets for an unauthorized purpose, he harmed the Receivership Entity that owned the

  transferred funds by converting and transferring assets rightfully belonging to the Receivership

  Entity in breach of Marcus’ fiduciary duties. With each such transfer, the Receivership Entity that

  owned the transferred funds obtained a “claim” against Marcus, because a “claim” under FUFTA

  is “any right to payment,” including a contingent, legal, or equitable right to payment. As such,

  the Receiver, standing in the shoes of the Receivership Entity that owned the transferred funds, is

  a “creditor” of Marcus as defined by FUFTA, and is entitled to recover any transfer of assets

  controlled by Marcus which could have been applied to satisfy the Receivership Entity-transferor’s

  claim, including the very funds being transferred, i.e., the Huntco Transfers.

          38.     Further, each Huntco Transfer reduced the funds available to satisfy claims against

  the Receivership Entity that owned the transferred funds, which hindered and delayed that

  Receivership Entity’s ability to satisfy their creditors.

          39.     Each Huntco Transfer also harmed defrauded consumers, who held tort claims

  against the Receivership Entities as a result of the scheme, which claims could have been satisfied

  from the assets of the Receivership Entity that owned the transferred funds had those assets not

  been transferred through the Huntco Transfers. Thus, the Huntco Transfers reduced the assets

  available to satisfy defrauded consumers and thereby hindered and delayed consumers’ ability to

  satisfy their tort claims.



                                                     9
Case 0:20-cv-60769-RAR Document 1 Entered on FLSD Docket 04/14/2020 Page 10 of 12



         40.      Under FUFTA, the Receiver, standing in the shoes of the Creditor Entities and/or

  the Receivership Entity that owned the transferred funds, may avoid the Huntco Transfers as

  fraudulent transfers and recover their value from Huntco because:

                  (A)    the Huntco Transfers were made in the furtherance of a fraudulent scheme

   or otherwise with actual intent to hinder, delay, or defraud existing or future creditors, including

   other Receivership Entities and consumers ; or

                  (B)    the Receivership Entities received less than a reasonably equivalent value

  in exchange for the transfers; and (i) were insolvent on the date that the transfers were made or

  became insolvent as a result of such transfers; or (ii) were engaged in business or a transaction, or

  were about to engage in business or a transaction, for which their remaining assets were

  unreasonably small in relation to the business or transaction; or (iii) intended to incur, or believed

  or reasonably should have believed that they would incur, debts beyond their ability to pay as they

  became due.

         WHEREFORE, the Receiver demands judgment against Huntco: (i) avoiding the Huntco

  Transfers to Huntco and recovering the amount of those transfers from Huntco; (ii) awarding pre-

  judgment and post-judgment interest as allowed by law; and (iii) granting such other and further

  legal and equitable relief as the Court deems just and proper.

                                           Count II
                         Avoidance and Recovery of Fraudulent Transfers
                         Pursuant to Chapter 726 of The Florida Statutes
                                        (As to K. Hunt)

         41.      The Receiver re-alleges paragraphs 1 through 22, and 24 through 39, as if fully set

  forth herein.

         42.      This is an action under the Florida Uniform Fraudulent Transfer Act, Chapter 726

  of the Florida Statutes (“FUFTA”) to avoid and recover fraudulent transfers (the “Huntco


                                                    10
Case 0:20-cv-60769-RAR Document 1 Entered on FLSD Docket 04/14/2020 Page 11 of 12



  Transfers”) made from the Receivership Entities to K. Hunt as subsequent transferee.

         43.     At all material times through commencement of the Enforcement Action, Huntco

  received unspecified “payouts,” which were then paid to K. Hunt as subsequent transferee, for

  which the respective transferor received no benefit.

         44.     At all material times K. Hunt was the person in control Huntco, had control of

  Huntco’s operations and bank accounts, and dictated the actions to be taken by Huntco.

         45.     K. Hunt received the Huntco Transfers from Huntco with full knowledge that such

  transfers were avoidable or that Huntco did not provide reasonably equivalent value for the Huntco

  Transfers.

         46.     Under FUFTA, the Receiver, standing in the shoes of the Creditor Entities and/or

  the Receivership Entity that owned the transferred funds, may avoid the Huntco Transfers as

  fraudulent transfers and recover their value from K. Hunt because:

                 (A)     the Huntco Transfers were made in the furtherance of a fraudulent scheme

   or otherwise with actual intent to hinder, delay, or defraud existing or future creditors, including

   other Receivership Entities and consumers ; or

                 (B)     the Receivership Entities received less than a reasonably equivalent value

   in exchange for the transfers; and (i) were insolvent on the date that the transfers were made or

   became insolvent as a result of such transfers; or (ii) were engaged in business or a transaction,

   or were about to engage in business or a transaction, for which their remaining assets were

   unreasonably small in relation to the business or transaction; or (iii) intended to incur, or believed

   or reasonably should have believed that they would incur, debts beyond their ability to pay as

   they became due.




                                                    11
Case 0:20-cv-60769-RAR Document 1 Entered on FLSD Docket 04/14/2020 Page 12 of 12



         WHEREFORE, the Receiver demands judgment against K. Hunt: (i) avoiding the Huntco

  Transfers to K. Hunt, as subsequent transferee, and recovering the amount of those transfers from

  K. Hunt; (ii) awarding pre-judgment and post-judgment interest as allowed by law; and (iii)

  granting such other and further legal and equitable relief as the Court deems just and proper.



                                  DEMAND FOR JURY TRIAL

         The Receiver demands a trial by jury as to all facts, issues, and claims that are so triable.

         DATED this 14th day of April 2020.

                                                GENOVESE JOBLOVE & BATTISTA, P.A.
                                                Attorneys for Jonathan E. Perlman, Receiver
                                                100 Southeast 2nd Street, Suite 4400
                                                Miami, Florida 33131
                                                Telephone: (305) 349-2300
                                                Facsimile: (305) 349-2310

                                                By:    /s/ Eric D. Jacobs
                                                      Eric D. Jacobs, Esq., FBN 85992
                                                      ejacobs@gjb-law.com
                                                      Gregory M. Garno, Esq., FBN 87505
                                                      ggarno@gjb-law.com




                                                   12
